Citation Nr: 1604840	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-10 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 4, 2011, for the award of a 100 percent rating for ischemic heart disease.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1971 to June 1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted a 100 percent evaluation for ischemic heart disease effective February 4, 2011.  Jurisdiction of the matter has since been transferred to the RO in Pittsburgh, Pennsylvania. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's 100 percent evaluation for his ischemic heart disease was predicted on a February 4, 2011, Ischemic Heart Disease Disability Benefits Questionnaire.  In relevant part, the examiner noted that the Veteran's most recent exercise test was on January 12, 2006.  The examiner further noted that 2 METs were estimated and the study showed inferior wall ischemia and shortness of breath walking several hundred feet on the level.  Based on the Veteran's responses, the examiner estimated 1-3 METs and noted that the Veteran reported dyspnea at the lowest level of activity.  Review of the treatment records, however, shows that on January 12, 2006, the Veteran was specifically measured to have a work level of maximum METs of 6.1.  Based on the evidence, the Board is unclear whether the February 2011 VA examiner's finding of 2 METs represented what was shown on that day or represented what was shown in January 2006 based on his interpretation of the evidence, i.e. whether 2 METs was shown earlier than February 2011.  Therefore, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the examiner who conducted the 2011 examination or other similarly qualified examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must clarify whether the 2 METs as noted in the February 2011 report represented an earlier time period (i.e. January 2006) or reflected the severity of the Veteran's disability in February 2011.  If it is representative of an earlier period (January 2006), the examiner must explain the discrepancy between what is noted in the examination report and the actual January 2006 treatment record showing METs at 6.1

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




